Citation Nr: 1451774	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-31 521	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for ingrown toenails. 

2.  Entitlement to service connection for a disability of the cervical and lumbar spines. 

3.  Entitlement to an initial rating in excess of 10 percent for major depression disorder and general anxiety disorder.

4.  Entitlement to an initial rating for molluscum contagiosum in excess of zero percent prior to August 16, 2011, and in excess of 10 percent thereafter. 

5.  Entitlement to an initial compensable rating for a scar, status post cyst removal, long finger of the left hand.

6.  Entitlement to an initial compensable rating for status post fracture, ring finger of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Local jurisdiction of the appeal was subsequently transferred to the Atlanta, Georgia, RO.

In July 2011, the Board denied service connection for chlamydia and right ear hearing loss.  At that time, the Board also remanded the remaining claims on appeal for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2012, while the case was in remand status, the Appeals Management Center increased the rating for molluscum contagiosum to 10 percent, effective August 16, 2011.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2014, the Veteran's representative waived the agency of original jurisdiction's (AOJ) review of additional evidence submitted since the most recent September 2012 supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c) (2014).


The issue of entitlement to service connection for a disability of the cervical and lumbar spines is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Ingrown toenails have not been shown during the pendency of the appeal. 

2.  Major depressive disorder and general anxiety disorders has been productive of occupational and social impairment with reduced reliability and productivity.

3.  Prior to January 30, 2008, molluscum contagiosum did not scar or disfigure the face the Veteran's face; affected less than 5 percent of his entire body or exposed skin; and did not require systemic or intensive light therapy.

4.  From January 30, 2008, molluscum contagiosum has manifested by raised lesions on the forehead, affecting, at worst, between 5 and 19 percent of the Veteran's exposed skin.

5.  The scar, status post cyst removal from the long finger of the left hand has measured 0.1 cm. x 1.5 cm. and has not manifested by pain on examination.  

6.  The status post fracture, ring finger of the left hand has not manifested by limitation of motion or evidence of painful motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ingrown toenails have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for an initial 50 percent rating, but no more, for major depressive disorder and general anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.130, Diagnostic Code 9434 (2014).

3.  The criteria for an initial compensable rating for molluscum contagiosum prior to January 30, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7822 (2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).

4.  The criteria for an initial 10 percent rating, but no more, for molluscum contagiosum from January 30, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7822 (2014); 38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2008).

5.  The criteria for an initial compensable rating for a scar, status post cyst removal from the long finger of the left hand have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Codes 7800-7805 (2008).

6.  The criteria for an initial compensable rating for status post fracture, ring finger of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5227 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

As to the Veteran's rating claims, the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required. 

As to the claim for service connection for ingrown toenails, upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The RO sent the Veteran a June 2005 notice letter informing him of the information and evidence necessary to substantiate a service connection claim.  Although the criteria for assigning disability ratings and effective dates was not provided at that time, those aspects of the ingrown toenail claim are not presently before the Board.  Additionally, the claim was readjudicated in a September 2012 SSOC, which cured any timing defect.

The Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

VA examinations were conducted in August 2005, January 2008, January 2010, August 2011, and May 2014; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes and deciding these claims.  38 C.F.R. § 3.159(c)(4) (2014); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

II.  Service Connection

Ingrown Toenails

The Veteran seeks service connection for ingrown toenails. The Veteran contends that he had two surgeries to remove his ingrown toenails during service and that he continues to have intermitted problems with ingrown toenails.  See Notice of disagreement (Dec. 2006).

Service treatment records show that the Veteran had one quarter of his great left toenail removed in March 2005 because it was ingrown.  

On VA examination in August 2005, status post ingrown toenails was diagnosed, but current ingrown toenails were not reported.

Private treatment records do not mention ingrown toenails and show that the Veteran consistently denied problems with his nails.  See, e.g., UF Yulee Clinic (Apr. 18, 2006; Nov. 11, 29, 2006; Jun. 13, 2007; Jul. 16, 2007).

On VA examination in January 2010, the Veteran reported intermittent toenails, last removed 15 months earlier.  The examiner reported that the Veteran's toenails were normal and that there was no objective evidence of ingrown toenails.

While the Veteran is competent to report ingrown toenails, the Board questions his credibility.  First, the Veteran's report of ingrown toenails during service is inconsistent with the evidence of record.  Service treatment records only show a single occasion where the Veteran had one quarter of a toe nail removed.  See STR (Mar. 23, 2005).  However, the Veteran reported that more than one ingrown toenails were removed on multiple occasions.  See Notice of disagreement (Dec. 2006).  Second, the record is absent any medical evidence suggestive of ingrown toenails or problems except for the isolated in-service removal in March 2005.  The Board finds that the Veteran's report of a current ingrown toenail disability is not credible in light of the absence of medical evidence coupled with the Veteran's inconsistent statements regarding the number of ingrown toenails in service and the number of ingrown toenail removals during service.  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

In the absence of proof of a current disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the record does not contain sufficient credible evidence of ingrown toenails during the pendency of the appeal, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for ingrown toenails is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

III.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. § 4.2.

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of an initial rating assigned, evaluation of all the evidence since the grant of service connection is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Consideration of the appropriateness of "staged rating" must be given.  Id.

When rating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet.App. 202 (1995).

Major Depression Disorder and General Anxiety Disorder

The Veteran seeks an initial rating in excess of 10 percent for major depression disorder and general anxiety disorder (a psychiatric disorder). 

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9434 for "major depressive disorder."  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2014).

Under Diagnostic Code 9434, the criteria for the next higher rating, 30 percent, include: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

On VA examination in August 2005, the Veteran reported that he was paranoid, afraid of everything, and worried excessively; that he did not get along with people other than submarine people and that he would snap at his boss; that he experienced irregular sleep and bad dreams; and that he was depressed and nothing was worth doing.  The VA examiner noted that the Veteran experienced mild memory loss, such as forgetting names, directions, and recent events; that his mood was depressed and that he quit most activities no related to work; that his affect was flat most of the time; that his speech was inappropriate, observing the Veteran make a crude remark related to a female; and that his judgment was impaired, observing the Veteran laugh at inappropriate things.  The examiner opined that these symptoms made it difficult for the Veteran to maintain and establish effective relationships.  A GAF (global assessment of functioning) score of 65 was assigned.

A December 2006 progress note from UF Yulee Clinic shows no change in mood, level of anxiety, or ability to sleep.  VA treatment records show a hint of improvement in May 2007.  But Dr. Martelli's August 2007 notes show paranoia and difficulty with social skills, which are similar to those shown in earlier records.

On VA examination in January 2008, the Veteran reported a continuation of the symptoms noted in August 2005, with the addition of weekly crying spells and daily anxiety attacks.  The Veteran reported losing three weeks of work due to fatigue and depression during the past 12 months.  He also reported that his co-workers help him get through panic attacks and give him alternate work assignments.  The Veteran reported that he was nonetheless happy with his job.  The examiner opined that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.  A GAF score of 65 was again assigned.

In an April 2010 letter, Dr. Martelli, reported that the Veteran was paranoid and panicy, noting that he carried a sidearm to his psychology sessions.  Dr. Martelli also reported that the Veteran had been experiencing trouble at work due to inappropriate comments to his supervisor about guns and killing.

In February 2014, the Veteran was hospitalized for mood swings with elation and overactivity and alteration in depressed mood.  In April 2014, the Veteran was hospitalized for four days after he took several of his medications, including Leunesta, Xanax, Oxycodone, and Morphine, at the same time.  The Veteran reported that he does not abuse drugs or alcohol and that he was not trying to commit suicide.  His discharge diagnoses included drug induced encephalopathy, anxiety, and depression.

On VA examination in May 2014, the Veteran's reported symptoms mirrored those reported on earlier examinations-depressed mood and lack of motivation, anxiety, suspiciousness, chronic sleep impairments, memory loss, and difficulty with relationships due to anger and irritability.  The Veteran reported that he was recently fired for missing to many hours and not following instructions, but noted that he is fighting to get his job back.  He reported that he communicates with his adult children and ex-wife; that he remains an active member of the Freemasons and a motorcycle club; and that he enjoys reading.  The examiner noted that the Veteran's affect was highly variable and at times inappropriate, laughing at serious matters and abruptly becoming tearful.  The examiner opined that the Veteran's psychiatric symptoms result in occupational and social impairment with reduced reliability and productivity.

During the pendency of the appeal, the Veteran's psychiatric disorder has been characterized by depressed mood; disturbances in motivation; anxiety, suspiciousness, and panic attacks; chronic sleep impairment; mild memory loss; inappropriate speech; impaired judgment; and difficulty establishing and maintaining relationships.  The Board finds, and the January 2008 and May 2014 VA examiners agree, that these symptoms have consistently resulted in occupational and social impairment with reduced reliability and productivity.  Accordingly, an initial 50 percent rating for a psychiatric disorder is warranted as the symptoms more closely approximate that level of severity compared to a 10 or 30 percent rating.  See 38 C.F.R. §§ 4.7, 38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board finds that the next higher rating, 70 percent, is not warranted at any time during the pendency of the appeal.  While the Veteran's panic attacks and depression are similar to symptoms of panic attacks and depression associated with a 70 percent rating, that level of severity contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Moreover, such deficiencies must be "due to" the symptoms listed for the 70 percent rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, simply because the Veteran has panic attacks and depression, and because the 70 percent level contemplates panic and depression does not mean his psychiatric disorder rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of panic attacks and depression.  

The Board finds that the Veteran's symptoms do not occur at the severity, frequency, or the duration required for a 70 percent rating.  Specifically, his panic attacks and depressed mood do not occur at frequency or with such severity as the "near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively" that warrants a 70 percent rating.  While the Veteran has experienced disturbances in motivation, he has remained active in the Freemasons and a motorcycle club, he communicates with his children and ex-wife, and he enjoys riding his motorcycle and reading.  See, e.g., VA examination (May 2014).  Additionally, while he exhibits some difficulty adapting to stressful circumstances, none of the other symptoms characteristic of a 70 percent rating are present-suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.   38 C.F.R. § 4.130.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his psychiatric disorder is productive of no more than occupational and social impairment with reduced reliability and productivity at any time during the appeal.  See Vazquez-Claudio, 713 F.3d at 114.  

For the foregoing reasons, the Board finds that the claim for an initial rating in excess of 10 percent for major depression disorder and general anxiety disorder is granted, to the extent described above.  However, the preponderance of the evidence is against even a higher initial rating, thus, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 

Molluscum Contagiosum

The Veteran seeks an initial rating for molluscum contagiosum in excess of zero percent prior to August 16, 2011, and in excess of 10 percent thereafter.   

Progress notes from UF Yulee Clinic show that the Veteran denied skin problems from April 2005 to July 2007, except for an isolated report of molluscum contagiosum in July 2006. 

On VA examination in August 2005, the examiner reported that no skin disfigurement or disease was present.

On VA examination on January 2008, the Veteran reported itchy bumps on the forehead treated with Valtrex and soap.  The examiner found molluscum contagiosum on the forehead with 20 to 25 lesions scattered on forehead measuring 2 mm. in diameter.  He noted that the lesions were slightly pinker than rest of skin and slightly raised.  The examiner reported that the bumps were not scarring or disfiguring and covered less than 5 percent of total body area and exposed areas.

On VA examination on January 30, 2010, the examiner reported molluscum contagiosum on the forehead with 10 discrete solic skin colored papules measuring 1 mm. to 2 mm. in diameter.  The examiner reported that the bumps were not scarring or disfiguring and covered less than 5 percent of total body area and exposed areas.

On VA examination in August 2011, the examiner reported that molluscum contagiosum covered 5 to 19 percent of exposed areas.

On VA examination in May 2014, a VA examiner reported that a small area of lesions covered less than 5 percent of the Veteran's forehead.  He noted that some of the lesions were recently biopsied, leaving a disfiguring .25 cm. x 2 cm. scar.  He noted that the scar was not painful or unstable and did not cause gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner concluded that the Veteran's skin disorder did not result in functional loss.

The Veteran's molluscum contagiosum is currently rated as acne under 38 C.F.R. § 4.118, Diagnostic Code 7828 (2014).

Under Diagnostic Code 7828, a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating, the maximum under this diagnostic code, is warranted for deep acne affecting 40 percent or more of the face or neck.  38 C.F.R. § 4.118.

The Board finds that Diagnostic Code 7822 provides more appropriate and favorable criteria for rating the Veteran's molluscum contagiosum.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence). 
Under Diagnostic Code 7828, any compensable rating requires deep acne, characterized by deep inflamed nodules and pus-filled cysts, which is not shown here.  Conversely, Diagnostic Code 7822, provides broader criteria for papulosquamous disorders that are characterized by, inter alia, small papules and lesions similar to those due to the Veteran's molluscum contagiosum.  

Under Diagnostic Code 7822, a noncompensable rating is warranted when less than 5 percent of the entire body or exposed areas affected by a skin disorder, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or; systemic therapy or intensive light therapy has been required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or exposed areas are affected, or; systemic therapy or intensive light therapy has been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating, the maximum under this diagnostic code, is warranted when more than 40 percent of the entire body or exposed areas are affected, and; constant or near- constant systemic medications or intensive light therapy has been required during the past 12-month period.  38 C.F.R. § 4.118.

The Board finds that since the record does not contain sufficient evidence that the Veteran's skin disorder affects at least 20 percent of his entire body or exposed areas or requires systemic or intensive light therapy, the criteria for the next higher rating, 30 percent, are not met at any time during the pendency of the appeal.

Under Diagnostic Code 7822, skin disorders may also be rated on the basis of  disfigurement of the head, face, or neck (Diagnostic Code 7800) or rated as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.

During the pendency of the appeal, the rating schedule for rating scars (Diagnostic Codes 7800 to 7805) was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.

Under Diagnostic Code 7800, a 10 percent rating is warranted for one characteristic of disfigurement (defined below).  A 30 percent rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2008).

The characteristics of disfigurement are (i) a scar 5 or more inches (13 or more cm) in length; (ii) a scar at least one-quarter inch (0.6 cm) wide at widest part; (iii) a surface contour of scar elevated or depressed on palpation; (iv) a scar adherent to underlying tissue; (v) skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm); (vi) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm); (vii) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm); (viii) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm).  Id.

The Board finds that a 10 percent rating is warranted from January 30, 2008 based on these rating criteria.  The raised lesions noted on the January 30, 2008, VA examination report are analogous to one of the eight disfiguring characteristics, namely, a surface contour of a scar elevated or depressed on palpation.  From January 30, 2008, there is no evidence of additional disfiguring characteristics.  As the disfiguring 0.25 cm. x 2 cm. scar noted on the May 2014 VA examination report is neither 13 cm. long nor 6 cm. wide, it is not large enough to warrant an additional disfiguring characteristic.  Absent any evidence of further disfigurement, an initial rating in excess of 10 percent from January 30, 2008, is not warranted.  Additionally, the 10 percent rating is not warranted prior to January 30, 2008, because it during this examination that it became factually ascertainable that one disfiguring characteristic had manifested.

A higher rating is not warranted under Diagnostic Codes 7801 or 7802 as they only apply to scars not on the head, face, or neck.  38 C.F.R. § 4.118.  Diagnostic Codes 7803, 7804, and 7805 do not apply as there is no evidence that the Veteran's skin disorder is unstable, painful, or results in limitation of function of his forehead.  

In sum, the predominant effect of the Veteran's molluscum contagiosum is disfigurement of the face.  Accordingly, an initial 10 percent rating, but not more, for molluscum contagiosum is warranted from January 30, 2008.  See 38 C.F.R. § 4.118, Diagnostic Codes 7822-7800.  The preponderance of the evidence is against a higher or earlier rating.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.
Scar, Long Finger, Left Hand, Status Post Cyst Removal

The Veteran seeks an initial compensable rating for a scar, status post cyst removal from the long finger of the left hand. 

On VA examination in August 2005, there was no mention a scar on the long finger of the left hand.

In his December 2006 notice of disagreement, the Veteran reported a painful scar on the long finger of the left hand.

On VA examination in January 2008 and January 2010, a scar on the long finger of the left hand measured 0.1 cm. x 1.5 cm.  On physician physical examination, the scar was not painful and did not limit the function of the left long finger.

The Veteran's scar is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7805.  As discussed above, the revised criteria for rating scars are not for application in this case.  

Under Diagnostic Code 7805, all other scars are to be rated on the basis of limitation of motion.  38 C.F.R. § 4.118 (2008).  As the record is absent any lay or medical evidence that the scar limits the function of the left hand or finger, a compensable rating is not warranted under Diagnostic Code 7805.

The Board has also considered whether a compensable rating is warranted under other applicable diagnostic codes.

Diagnostic Code 7802 is not applicable because the Veteran's scar does not cause limitation of motion.  Diagnostic Code 7802 is not applicable because the Veteran's scar does not cover at least 144 square inches (929 sq. cm.).  Diagnostic Code 7803 is not applicable because the Veteran's scar is not unstable.  Moreover, the record is absent any evidence of frequent loss of covering of skin over the scar.  

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for superficial scars that are painful on examination.   See 38 C.F.R. § 4.118 (2008) (emphasis added).  While the Veteran's notice of disagreement indicates that his scar was painful, all of the medical examinations show that the scar was not painful on examination.  As the diagnostic code explicitly requires pain on examination, the criteria for an initial compensable rating are not met, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Ring Finger, Left Hand, Status Post Fracture

The Veteran seeks an initial compensable rating for status post fracture, ring finger of the left hand.

On VA examination in August 2005, the examiner did not find any pathology to support a current diagnosis.

In his December 2006 notice of disagreement, the Veteran reported pain at the site of the fracture.

On VA examination in January 2008, the examiner reported that a scar was not visible on the left ring finger.  Physical examination revealed no limitation of motion or evidence of painful motion of the left ring finger.

On VA examination in May 2014, the Veteran reported intermittent pain in the left ring finger when grabbing objects.  A scar was not visible on physical examination, grip strength was normal, and there was no limitation of motion or evidence of painful motion of the left ring finger, including on repetitive-use testing with three repititions.  X-rays revealed degenerative joint disease in the left thumb and index fingers.  See VA examination report, remarks, left hand radiograph views (May 2014).

The Veteran's status post fracture, ring finger of the left hand is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2014).  

Under Diagnostic Code 5227, a maximum zero percent rating is warranted for ankylosis of the ring finger.  Under Diagnostic Code 5230, maximum zero percent rating is warranted for limitation of motion of the ring finger.  38 C.F.R. § 4.71a.

As none of the rating criteria for the ring finger provide a compensable rating, a higher initial rating is not warranted.  This is so even with consideration of 38 C.F.R. § 4.59 that allows for a compensable rating with painful motion of a joint.  However, the limitation of motion diagnostic code for a ring finger does not provide for a compensable rating.  Thus, the preponderance of the evidence is against the claim, there is no doubt to be resolved, and an initial compensable rating in for the ring finger is not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Ratings

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for any of the disabilities.  The Veteran's service-connected psychiatric disorder is manifested by signs and symptoms such as difficulty establishing and maintaining effective relationships, disturbances of motivation and mood, flattened affect, anxiety, chronic sleep impairment, depressed mood, and panic attacks.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 9434.  In short, there is nothing exceptional or unusual about the Veteran's psychiatric disorder.  

The Veteran's service-connected molluscum contagiosum results in small lesions that cover his forehead.  The rating criteria for papulosquamous disorders, scars, and disfigurement of the head, face, and neck reasonably describe the Veteran's disability level and these symptoms.  The Veteran's service-connected finger scar measures 0.1 cm. x 1.5 cm and is non-painful on examination, which the rating criteria for scars reasonably describe.  Furthermore, the disability level and symptoms of the Veteran's status post fracture, ring finger of the left hand are explicitly contemplated by the rating schedule for the hand and fingers.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU. The Veteran has made no contentions, and the record includes no evidence, indicating that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  In fact, May 2014 VA examination reports shows that while symptoms of the Veteran's psychiatric disorder result in reduced reliability and productivity, none of his other service-connected disabilities impair his ability to work.  The Veteran, an active member of the Freemasons and a motorcycle club is independent, employable adult.  The Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

Service connection for ingrown toenails is denied.

An initial 50 percent rating, but no more, for major depressive disorder and general anxiety disorder is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial compensable rating for molluscum contagiosum prior to January 30, 2008, is denied.

An initial 10 percent rating, but no more, for molluscum contagiosum from January 30, 2008, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial compensable rating for a scar, status post cyst removal from the long finger of the left hand is denied.

An initial compensable rating for status post fracture, ring finger of the left hand is denied.


REMAND

The evidence suggests that the Veteran's current degenerative joint and disc diseases of the cervical and lumbar spine may be related to service.  The Veteran and a fellow service member, now a physician's assistant, contend that the Veteran has suffered from joint pain since service.  See, e.g., Letter from Michael Gross, PA-C (May 21, 2006).  DJD and DDD of the lumbar and cervical spines were diagnosed in May 2010.  See Letter from Douglas Steele, PA-C (May 25, 2010).
However, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, the Board finds it necessary to remand this claim for a VA examination and medical opinion.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the cervical and lumbar spine claim.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current disability of the cervical and lumbar spine.

If degenerative joint disease is diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it became manifest within a one-year period following discharge from active duty in November 2005.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed spine disability had its onset during, or is otherwise related to, the Veteran's active service.

In responding to these questions, the examiner is to address (i) the Veteran's report of back and neck pain since service, (ii) the May 21, 2006, letter in which Michael Gross, PA-C, reported that the Veteran complained of back and neck pain in and since service, and (iii) the May 25, 2010, letter from Douglas Steele, PA-C, that shows a current diagnosis of DJD and DDD of the lumbar and cervical spine.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


